METHOD FOR CHECKING TIRES



This action is in response to the Applicant’s Preliminary Amendment dated Nov. 15, 2019.


EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below to correct a typographical error. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

TITLE

Change the title from “METHOD FOR CHECKING TYRES” to --METHOD FOR CHECKING TIRES--.




REASONS FOR ALLOWANCE

The Examiner notes the Written Opinion of the International Searching Authority in the priority document PCT/IT2018/050097 but is in disagreement with the findings therein. The Examiner finds that independent claim 1 distinguishes over the cited prior art document of EP1120640 A1 (Bridgestone Corp) because the prior art document does not set forth that which is claimed. For example, the written opinion reasons that the second plane could be the first plane. The Examiner disagrees because claim 1 specifically calls for two specific planes, a first radial plane and a second plane, and that the planes are parallel to one another (parallel means not touching). Thus, a reasonable assumption can be made that the second plane is not one and the same as the first plane.
The Examiner is also in disagreement with the ‘certain defects’ and ‘certain observations’ of the claims as set forth in the Written Opinion. The Examiner has deemed present claims 1 - 15 to be definite and novel.
As such, claims 1 - 15 are allowed. Independent claim 1 has been interpreted as follows:

A method for checking tyres, comprising:
predisposing a tyre to be checked having a rotation axis and a surface;
determining a value representative of a shift along an acquisition direction between an acquisition point on said surface lying on a first radial plane and a position occupied by said acquisition point following a rotation of said tyre about said rotation axis, said position lying on a second plane parallel to said first radial plane;

projecting a linear laser beam on a linear portion of surface of said tyre, where said linear laser beam propagates on said second plane with a propagation direction that is parallel to said acquisition direction;
acquiring a matrix image of a matrix portion of surface of said tyre containing said linear portion of surface, where said matrix image contains a laser line reflected by said linear portion of surface;
determining a sub-portion of said matrix image as a function of said determined value representative of the shift, where said sub-portion of said matrix image contains said reflected laser line; and
processing said sub-portion of said matrix image for determining an elevation profile of said linear portion of surface.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for checking tyres, comprising the combination of:
determining a value representative of a shift along an acquisition direction between an acquisition point on said surface lying on a first radial plane and a position occupied by said acquisition point following a rotation of said tyre about said rotation axis, said position lying on a second plane parallel to said first radial plane;
projecting a linear laser beam on a linear portion of surface of said tyre, where said linear laser beam propagates on said second plane with a propagation direction that is parallel to said acquisition direction;


acquiring a matrix image of a matrix portion of surface of said tyre containing said linear portion of surface, where said matrix image contains a laser line reflected by said linear portion of surface;
determining a sub-portion of said matrix image as a function of said determined value representative of the shift, where said sub-portion of said matrix image contains said reflected laser line; and
processing said sub-portion of said matrix image for determining an elevation profile of said linear portion of surface.

Claims 2 - 15 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.








/Eric S. McCall/Primary Examiner
Art Unit 2856